                        IN TIIE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DMSION
                                    No. 2:19-CV-13-D


SHERRI RAMOS BRANDT,                            )
                                                )
                               Plaintiff,       )
                                                )
                  v.                            )               ORDER
                                                )
ANDREW M. SAUL,                                 )
Commissioner of Social Security,                )
                                                )
                               Defendant.       )


        On June 3, 2020, Magistrate Judge Jones issued a Memorandum and Recommendation

("M&R") [D.E. 27] and recommended that the court grant Sherri Ramod Brandt's ("Brandt'' or

''plaintiff'') motion for judgment on the pleadings [D.E.17], deny Andrew M. Saul's ("Saul" or

"defendant") motion for judgment on the pleadings [D.E. 24], and remand the action to the

Commissioner. On June 17, 2020, plaintiff objected to the M&R and asked the court to remand the

case for an award ofbenefits [D.E. 28]. On the same date defendant objected to the M&R [D.E. 29].

        "The Federal Magistrates Act requires a ~strict court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).




           Case 2:19-cv-00013-D Document 30 Filed 07/07/20 Page 1 of 3
         The court has reviewed the M&R, the record, and the parties' objections. As for those

portions of the M&R to which no party objected, the court is satisfied that there is no clear error on

the face of the record

         The court has reviewed de novo the portions of the M&R to which plaintiff and defendant

objected. The scope of judicial review of a final decision concerning disability benefits under the

Social Security Act, 42 U.S.C. § 301 et seq., is limited to determining whether substantial evidence

supports the Commissioner's factual findings and whether the Commissioner applied the correct

legal standards. See,~' 42 U.S.C. § 405(g); Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir.

2020); Walls v. Barnhart, 296 F.3d 287,290 (4th Cir. 2002); Hays v. Sullivim, 907 F.2d 1453, 1456

(4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might accept as adequate to

support a conclusion." Richardson v. Perales, 402 U.S. 389,401 (1971) (quotation omitted); see

Biestek v. Benyhill, 139 S. Ct. 1148, 1154 (2019). It "consists of more than a mere scintilla ef

evidence but may be less than a preponderance." Smith v. Chater, 99 F.3d 635, 63 8 (4th Cir. 1996);

see Biestek, 139 S. Ct at 1154; Shinaberry, 952 F.3d at 120. This court may not reweigh the

evidence or substitute its judgment for that of the Commissioner. See, e&, Shinabeny, 952 F.3d at

123; Hays, 907 F.2d at 1456. Rather, in determining whether substantial evidence supports the

Commissioner's decision, the court examines whether the Commissioner analyzed the relevant

evidence and sufficiently explained his findings and rationale concerning the evidence. See, ~,

Shinabeny, 952 F.3d at 123; Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir.

1997).

         Plaintiff contends that Judge Jones should have recommended that the case be remanded to

the commissioner for an award of benefits instead of for a rehearing. See [D.E. 28] 1-3.

Defendant's objections restate the arguments made to Judge Jones concerning whether the

                                                 2

           Case 2:19-cv-00013-D Document 30 Filed 07/07/20 Page 2 of 3
Adminis1rative Law Judge ("ALY') properly assessed the weight given to plaintiff's treating

physician. Compare [D.E. 29] 1-2, with [D.E. 25] 6-10. However, Judge Jones applied the proper

legal standards. See M&R [D.E. 27] 6-12. Accordingly, the court adopts the M&R and overrules

the objections.

       In sum, the court OVERRULES plaintiff's objections to the M&R [D.E. 28], OVERRULES

defendant's objections to the M&R [D.E. 29], ADOPTS the conclusions in the M&R [D.E. 27],

GRANTS plaintiff's motion for judgment on the pleadings [D.E. 17], DENIES defendant's motion

for judgment on the pleadings [D.E. 24], and REMANDS the action to the Commissioner for further

consideration as described in the M&R.

       SO ORDERED. This ..1__ day of July 2020.



                                                      JSC.DEVERID
                                                      United States District Judge




                                              3


          Case 2:19-cv-00013-D Document 30 Filed 07/07/20 Page 3 of 3
